 Case 7:16-cv-00108-O Document 125 Filed 12/17/18   Page 1 of 9 PageID 2937


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                        WICHITA FALLS DIVISION


FRANCISCAN ALLIANCE, INC.;
SPECIALTY PHYSICIANS OF
ILLINOIS, LLC;
CHRISTIAN MEDICAL & DENTAL
ASSOCIATIONS;

- and -

STATE OF TEXAS;
STATE OF WISCONSIN;
STATE OF NEBRASKA;
COMMONWEALTH OF
KENTUCKY, by and through
Governor Matthew G. Bevin;                 NO. 7:16-CV-00108
STATE OF KANSAS;
STATE OF LOUISIANA;                  JOINT MOTION TO LIFT STAY,
STATE OF ARIZONA; and                     VACATE STATUS
STATE OF MISSISSIPPI, by and           CONFERENCE, AND SET
through Governor Phil Bryant,           BRIEFING SCHEDULE

           Plaintiffs,

v.

ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Services; and
UNITED STATES DEPARTMENT
OF HEALTH AND HUMAN
SERVICES,

           Defendants.




                                      1
 Case 7:16-cv-00108-O Document 125 Filed 12/17/18          Page 2 of 9 PageID 2938



   Plaintiffs and Defendants jointly ask the Court to lift the stay of this litigation,

vacate the status conference scheduled for December 19, and set an agreed briefing

schedule on the parties’ motions for summary judgment and on proposed intervenors’

motion to intervene. Proposed intervenors take no position on whether the stay

should be vacated, but agree to the proposed briefing schedule if the Court chooses to

vacate the stay.

I. Procedural background
   Plaintiffs are eight states, a religious hospital network, and an association of over

19,000 Christian healthcare professionals. They filed this lawsuit on August 23, 2016,

challenging a Rule issued by the U.S. Department of Health and Human Services

(HHS) pursuant to the Patient Protection and Affordable Care Act (ACA). Although

the ACA forbids discrimination on the basis of “sex,” 42 U.S.C. § 18116(a), HHS issued

a Rule interpreting this provision to forbid discrimination on the basis of “gender

identity” and “termination of pregnancy.” 45 C.F.R. § 92.4. Plaintiffs allege that the

Rule would require Plaintiffs to perform and provide insurance coverage for gender

transitions and abortions contrary to their religious beliefs and medical judgment.

ECF No. 21 (Am. Compl.).

   Proposed Intervenors are organizations whose members include transgender

people and women seeking reproductive healthcare. They filed a motion to intervene

on September 16, 2016, requesting both permissive intervention and intervention as

of right. ECF No. 7.

   On December 31, 2016, the day before the Rule was to take effect, this Court

concluded that the Rule likely violates the Administrative Procedure Act (APA) and

Religious Freedom Restoration Act (RFRA) and issued a preliminary injunction. ECF



                                            2
  Case 7:16-cv-00108-O Document 125 Filed 12/17/18          Page 3 of 9 PageID 2939



No. 62. On January 24, 2017, this Court denied Proposed Intervenors’ request for

intervention as of right and deferred ruling on the request for permissive

intervention. ECF No. 69.

   On March 14, 2017, noting the absence of any factual disputes, Plaintiffs moved

for summary judgment. ECF No. 82. In response, HHS moved for a “stay” of the

litigation and a “voluntary remand” to “reconsider” “the reasonableness, necessity,

and efficacy of the two aspects of the regulation that are challenged in this case.” ECF

No. 92.

   Over Plaintiffs’ opposition, ECF No. 94, this Court granted HHS’s request for a

stay and voluntary remand, ECF No. 105. Although the Court acknowledged that

HHS had “not confessed error, identified new evidence, or cited any intervening

events to support [its] remand request,” it concluded that a stay was warranted

because “some or all of Plaintiffs’ claims” “may” be rendered moot by HHS’s

“impending review of the Rule.” ECF 7-9.

   It has now been 17 months since the Court issued its stay, and 23 months since

the Court issued its preliminary injunction. HHS has filed eight nearly identical

status reports, all stating that HHS is “reevaluating the reasonableness, necessity,

and efficacy of the Rule,” and all requesting “an opportunity to continue reconsidering

the Rule.” ECF Nos. 109, 110, 111, 113, 114, 115, 119, 124.

   On December 11, 2018, the Plaintiffs asked the Court to schedule a status

conference to consider whether to lift the stay of this litigation and proceed to final

judgment. On December 13, the Court set a status conference for December 19. On

December 14 and 17, the parties conferred with each other and with proposed

intervenors and were able to reach an agreed briefing schedule as set forth below.



                                             3
  Case 7:16-cv-00108-O Document 125 Filed 12/17/18          Page 4 of 9 PageID 2940


II. Argument
   The parties respectfully ask the Court to vacate the status conference and set an

agreed briefing schedule on the parties’ motions for summary judgment and on

proposed intervenors’ motion to intervene.

   Plaintiffs have been living under the uncertainty of the challenged Rule for almost

two years. Although the Court’s preliminary injunction remains in place, multiple

lawsuits have been filed against entities like the Plaintiffs in other jurisdictions,

seeking a ruling that the term “sex” in the ACA (or the Equal Protection Clause itself)

requires them to perform controversial and sometimes harmful transgender medical

procedures in violation of their religious beliefs and medical judgment. See, e.g., Tovar

v. Essentia Health, No. CV 16-100 (DWF/LIB), 2018 WL 4516949, at *3 (D. Minn.

Sept. 20, 2018); Minton v. Dignity Health, No. 17-558259 (Calif. Super. Ct. Apr. 19,

2017) (appeal filed); Enstad v. PeaceHealth, No. 2:17-cv-01496 (W.D. Wash filed Oct.

5, 2017); Conforti v. St. Joseph’s Healthcare System, No. 2:17-cv-00050 (D.N.J. filed

Jan. 5, 2017). Although HHS is currently reevaluating the reasonableness, necessity,

and efficacy of the Rule, the time required to complete the notice-and-comment phase

and to publish a final rule is not currently known, ECF No. 119 at 2 (Status Report

#7), and may take a substantial length of time. Proposed intervenors also desire a

final ruling on their motion to intervene. Accordingly, the parties agree that the Court

should lift the stay of this litigation, resolve the motion to intervene, and allow the

parties to file motions for summary judgment. They propose the following schedule:




                                             4
  Case 7:16-cv-00108-O Document 125 Filed 12/17/18          Page 5 of 9 PageID 2941


                                Proposed schedule

                              Filing                                    Deadline

 Plaintiffs’ motion for summary judgment                                        2/4/18

 Proposed intervenors’ renewed motion to intervene                              2/4/18

 Plaintiffs’ and Defendants’ responses to the renewed motion to                2/25/18
    intervene

 Proposed intervenors’ reply in support of the renewed motion                  3/11/18
    to intervene.

 Defendants’ and proposed intervenors’ cross-motions for                        4/5/18
    summary judgment and opposition to Plaintiffs’ motion for
    summary judgment

 Plaintiffs’ opposition to Defendants’ and proposed intervenors’                5/3/18
    cross-motions for summary judgment and reply in support
    of Plaintiffs’ motion for summary judgment

 Defendants’ and proposed intervenors’ reply in support of                     5/24/18
    their cross-motions for summary judgment


   This proposed schedule contemplates that proposed intervenors may file a

renewed motion to intervene, addressing in light of any new developments both

intervention as of right and permissive intervention. It also contemplates that

proposed intervenors may submit summary judgment briefs together with

Defendants. If the Court denies intervention, those briefs would be considered as

amicus briefs; if it grants intervention, those briefs would be considered as the briefs

of intervenors.




                                             5
  Case 7:16-cv-00108-O Document 125 Filed 12/17/18           Page 6 of 9 PageID 2942


III.   Conclusion
   The parties respectfully request that the Court vacate the status conference

scheduled for December 19, and set an agreed briefing schedule for further

proceedings consistent with this joint motion.


Respectfully submitted this 17th day of December, 2018.

 /s/ Luke W. Goodrich                           KEN PAXTON
 Luke W. Goodrich                               Attorney General of Texas
 Bar No. 977736DC                               JEFFREY C. MATEER
 Mark L. Rienzi                                 First Assistant Attorney General
 Bar No. 648377MA
 Stephanie H. Barclay                           BRANTLEY D. STARR
 Bar No. 1011476                                Deputy First Assistant Attorney General
 The Becket Fund for Religious Liberty          DARREN MCCARTY
 1200 New Hampshire Ave. NW                     Deputy Attorney General for
 Suite 700                                      Civil Litigation
 Washington, DC 20036
 (202) 955-0095                                 /s/ David J. Hacker
 lgoodrich@becketfund.org                       DAVID J. HACKER
                                                Special Counsel for Civil Litigation
 Counsel for Plaintiffs Christian Medical       Texas Bar No. 24103323
 & Dental Associations, Franciscan              david.hacker@oag.texas.gov
 Alliance, Inc., Specialty Physicians of        OFFICE OF THE ATTORNEY GENERAL
 Illinois, LLC                                  P.O. Box 12548, Mail Code 001
                                                Austin, Texas 78711-2548
                                                (512) 936-1414

                                                Counsel for Plaintiff States




                                            6
Case 7:16-cv-00108-O Document 125 Filed 12/17/18   Page 7 of 9 PageID 2943


JOSEPH H. HUNT
Assistant Attorney General
Civil Division
JENNIFER D. RICKETTS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Assistant Director, Federal Programs
Branch
/s/ Rhett P. Martin
Rhett P. Martin
ALEX HAAS
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW
Washington, DC 20005
phone: (202) 305-7538
fax: (202) 616-8470
email: rhett.martin@usdoj.gov

Counsel for Defendants




                                          7
 Case 7:16-cv-00108-O Document 125 Filed 12/17/18        Page 8 of 9 PageID 2944



                       CERTIFICATE OF CONFERENCE

   I hereby certify that on December 17, 2018, I conferred with proposed intervenors,

who authorized me to state that they take no position with respect to whether the

stay should be vacated, but agree to the proposed briefing schedule if the Court

chooses to vacate the stay.




                                        /s/ Luke W. Goodrich

                                         Luke W. Goodrich 




                                           8
 Case 7:16-cv-00108-O Document 125 Filed 12/17/18      Page 9 of 9 PageID 2945



                         CERTIFICATE OF SERVICE

   I hereby certify that on December 17, 2018, the foregoing motion was served on

all parties and proposed intervenors via ECF.



                                       /s/ Luke W. Goodrich

                                        Luke W. Goodrich




                                          9
